Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 5-13-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how the thicknesses of the handle attachment top portion and the bed attachment top portion are related to each other. 

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5, 7, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,372,509 to Arsenault in view of U.S. Patent No. 7,152,834 to Hsu, further in view of U.S. Patent No. 5,860,728 to Maglica, further in view of U.S. Patent No. 2,244,408 to Thompson and further in view of U.S. Patent No. 4,822,087 to DeCarlo.
Referring to claim 1, Arsenault discloses an attachment kit configured to attach to an elongated portion of a fishing device, the attachment kit comprising, a receptacle – at 49, having a concave surface for contacting a user’s forearm and/or elbow – see for example figures 1 and 11, and a bed attachment portion – see at 56-70, operably connected to the receptacle – see figures 1-8, the bed attachment portion configured to contact a pole portion of the device – see at 14 in figures 1-8. It is noted that applicant has not positively recited the net in the claim. Arsenault further discloses the receptacle and the bed attachment portion comprise an arm bed – see at 49-54 in figures 1-11, and further comprising a hand controller – at 32, separate from the arm bed – see figure 8, including, a handle attachment portion – at 36-38, positioned to contact and attach to the pole portion of the device – see figures 1, 5 and 7-8, a handle portion operably connected to the handle attachment portion – see at 32, the handle portion having a generally cylindrical shape positioned to contact a user’s hand – see at 32 in figures 1, 5 and 7-8, and a hand-operable fastening mechanism – at 40, positioned to compress the handle attachment portion against the pole portion – see figures 1, 5 and 7-8. Arsenault does not disclose the hand-operable fastening mechanism includes, a bolt with a head positioned to prevent rotation of the bolt, and a handle structure including a counter-sink receptacle operably couplable to the bolt, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the hand-operable fastening mechanism – at 12,13,17, includes, a bolt – at 17, with a head positioned to prevent rotation of the bolt – see figures 1-4, and a handle structure – at 12,13, including a receptacle – see in bottom of 12 and in 13 in figures 1-4, operably couplable to the bolt – at 17 – see figures 1-4, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt – see at the top of 12 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault and add the fastening mechanism of Hsu, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired. Arsenault further discloses the hand-operable fastening mechanism includes, a bolt – at 40, with a head positioned to prevent rotation of the bolt – see figures 1-8, and a handle structure including a receptacle operably couplable to the bolt – see portions of 36,38 receiving the bolt – at 40 in figures 1-8. Arsenault does not disclose the handle attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the handle attachment portion includes a head receptacle positioned to receive the head of the bolt – see at the top of 12 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault and add the fastening mechanism of Hsu, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired. Arsenault as modified by Hsu does not disclose a counter sink receptacle coupled to and receiving the bolt. Maglica does disclose a counter sink receptacle – see the receptacles receiving the bolts in figures 9-11, the receptacle coupled to and receiving the bolt – see figures 9-11. Therefore it would have been obvious to one of ordinary skill in the  art to take the device of Arsenault as modified by Hsu and add the counter sink receptacle of Maglica, so as to yield the predictable result of protecting and hiding the bolt after assembly as desired. Arsenault further discloses the bed attachment portion – at 56,58, directly attached to or integral with the receptacle – at 49, at a fixed angle – see directly attached in figures 1,4 and 8. Arsenault does not disclose the bed attachment portion having an at least partially tubular shape configured to at least partially encircle and contact a pole portion of the device at two or more opposing locations. Thompson does disclose a bed attachment portion – at 6, directly attached to the receptacle – at 5,13,14 – see figure 1, at a fixed angle – see receptacle – at 5, fixed to the bed attachment portion – at 6 via screws – at 10 as seen in figure 1, the bed attachment portion having an at least partially tubular shape – see at 6 in figure 1, configured to at least partially encircle and contact a pole portion – at 7 – see figures 1 and 4, of the device at two or more opposing locations – see contact at least at two opposing portions proximate 15,16 as seen in figures 1 and 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Hsu and Maglica and add the bed attachment portion having a partially tubular shape to at least partially encircle the pole to contact the pole at two or more opposing locations as disclosed by Thompson, so as to yield the predictable result of removably securing the receptacle to the pole as desired. Arsenault as modified by Hsu, Maglica and Thompson does not disclose the bed attachment portion is directly integral with the receptacle at a fixed angle. DeCarlo does disclose the bed attachment portion – at 2, is directly integral with the receptacle – at 3, at a fixed angle – see figures 1-2 and permanent attachment detailed in column 3 lines 51-60. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Hsu, Maglica and Thompson and add the bed attachment portion being integral with the receptacle as disclosed by DeCarlo, so as to yield the predictable result of making the device more durable for repeated use. 
Referring to claim 2, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo further discloses the hand-operable fastening mechanism of the hand controller is a first hand-operable fastening mechanism – see figure 8 of Arsenault, and the bed attachment portion includes a second hand-operable fastening mechanism – see at 56-70, configured to compress at least a portion of the bed attachment portion against the pole portion – see figure 8 of Arsenault. 
Referring to claim 5, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo further discloses the second hand-operable fastening mechanism includes a clamp – at 54-70, positioned to provide a compression force against the pole – at 14, for affixing the bed attachment portion to the pole portion – see figure 8 of Arsenault.
Referring to claim 7, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo further discloses the arm bed and the hand controller are separately attachable to the pole portion – see at 32 and 49 in figure 8 of Arsenault.
Referring to claim 10, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo further discloses the hand-operable fastening mechanism includes a clamp – at 36,38, positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion – see at 32-40 in figure 8 of Arsenault.
Referring to claim 21, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo further discloses the handle portion of the hand controller – see at 32 of Arsenault, extends along a direction that is angled away from a reference axis extending perpendicular to the pole – see angled away from a vertical axis aligned with item 34 as seen in figure 8 of Arsenault.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo as applied to claims 1 or 2 above, and further in view of U.S. Patent No. 6,295,755 to Macaluso.
Referring to claim 3, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo further discloses the bolt – at 40 of Arsenault, the handle structure – at 36,38 of Arsenault, and the head receptacle of the hand controller comprise a first bolt, a first handle structure and a first head receptacle – see at the top of 12 of Hus, respectively – see figure 8 of Arsenault and figures 1-2 of Hsu. Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo does not disclose the second hand operable fastening mechanism includes a second bolt with a head positioned to prevent rotation of the second bolt, and a second handle structure including a counter-sink receptacle operably couplable to the second bolt, wherein the bed attachment portion includes a second head receptacle positioned to receive the head of the bolt. However, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo discloses a hand operable fastening mechanism that includes a bolt, counter-sunk receptacle and attachment portion as disclosed with respect to parent claim 1 and it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo and duplicate parts so as to provide for an identical second hand operable fastening mechanism, so as to yield the predictable result of removably securing the arm bed to the pole as desired. Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo further does not disclose the second handle structure includes a wing nut. Macaluso does disclose a handle structure including a wing nut – see at 96. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo and add the wing nut of Macaluso, so as to yield the predictable result of removably securing the arm cradle to the pole as desired. 
Referring to claim 8, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo does not disclose the handle structure includes a wing nut. Macaluso does disclose a handle structure including a wing nut – see at 96. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo and add the wing nut of Macaluso, so as to yield the predictable result of removably securing the arm cradle to the pole as desired.
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo as applied to claims 1 or 2 above, and further in view of U.S. Patent No. 4,908,973 to Perks.
Referring to claim 4, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide a compression force against the pole for affixing the bed attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the bed attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
Referring to claim 9, Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Hsu, Maglica, Thompson and DeCarlo and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
Claims 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of 4,822,087 to DeCarlo, further in view of U.S. Patent No. 2,482,589 to Maguire and further in view of Thompson.
Referring to claim 11, Arsenault discloses an attachment kit configured to attach to an elongated portion/pol of a fishing device, the attachment kit comprising, an adjustable arm bed attached to the pole – see at 49, the arm bed comprising a receptacle – at 49, having a concave surface for contacting a user’s forearm and/or elbow – see for example figures 1 and 11, and a bed attachment portion – see at 56-70, operably connected to the receptacle – see figures 1-8, the bed attachment portion configured to contact a pole portion of the device – see at 14 in figures 1-8. Arsenault does not disclose the device is a net having an open structure attached to an end of the pole and a net attached to the open structure. DeCarlo does disclose the device is a net having an open structure – see the frame at 11, attached to an end of the pole – at 10, and a net attached to the open structure – see net at/proximate 11 in figure 1 and the arm bed – at 3 attached to the pole – at 10 away from the open structure – at 11 – see figure 1. Therefore it would have been obvious to take the device of Arsenault and use the arm bed with any suitable elongated fishing device including the net disclosed by DeCarlo, so as to yield the predictable result of providing sufficient support for the user during use of the fishing device as desired. Arsenault as modified by DeCarlo does not disclose the bed attachment portion including opposing contact points attached to the pole by applying forces from the opposing contact points and toward the pole. Maguire does disclose the bed attachment portion – at 10c, including opposing contact points – on the inner edge of 13a, attached to the pole – at 18, by applying forces from the opposing contact points and toward the pole – see via items 13b,15,17 in figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo and add the bed attachment portion of Maguire, so as to yield the predictable result of removably securing the arm bed to the pole as desired. Arsenault further discloses the bed attachment portion – at 56,58, directly attached to or integral with the receptacle – at 49, at a fixed angle – see directly attached in figures 1,4 and 8. Arsenault does not disclose the bed attachment portion having an at least partially tubular shape configured to at least partially encircle and contact a pole portion of the device at two or more opposing locations. Thompson does disclose a bed attachment portion – at 6, directly attached to the receptacle – at 5,13,14 – see figure 1, at a fixed angle – see receptacle – at 5, fixed to the bed attachment portion – at 6 via screws – at 10 as seen in figure 1, the bed attachment portion having an at least partially tubular shape – see at 6 in figure 1, configured to at least partially encircle and contact a pole portion – at 7 – see figures 1 and 4, of the device at two or more opposing locations – see contact at least at two opposing portions proximate 15,16 as seen in figures 1 and 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo and Maguire and add the bed attachment portion having a partially tubular shape to at least partially encircle the pole to contact the pole at two or more opposing locations as disclosed by Thompson, so as to yield the predictable result of removably securing the receptacle to the pole as desired. Arsenault as modified by DeCarlo, Maguire and Thompson further discloses the bed attachment portion – at 2, is directly integral with the receptacle – at 3, at a fixed angle – see figures 1-2 and permanent attachment detailed in column 3 lines 51-60. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Maguire and Thompson and add the bed attachment portion being integral with the receptacle as disclosed by DeCarlo, so as to yield the predictable result of making the device more durable for repeated use.
Referring to claim 12, Arsenault as modified by DeCarlo, Maguire and Thompson further discloses the bed attachment portion includes a hand-operable fastening mechanism – see at 56-70 of Arsenault and – at 13a-13c of Maguire, carried by the arm bed and configured to compress at least a portion of the bed attachment portion and opposing contact points against the pole portion – see figures 1-8 of Arsenault and figures 1-3 of Maguire. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Maguire and Thompson and add the bed attachment portion of Maguire, so as to yield the predictable result of removably securing the arm bed to the pole as desired.   
Referring to claim 15, Arsenault as modified by DeCarlo, Maguire and Thompson further discloses the hand-operable fastening mechanism includes a clamp – at 36,38, positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion – see at 32-40 in figures 1-8 of Arsenault and the clamp including two or more retractable hinges – see at each side of 13a of Maguire, arranged opposite to each other and configured to decrease distance between the opposing contact paints to provide compressing forces against the pole for attaching the bed portion to the pole – see at 13a-13c in figures 1-3 of Maguire. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Maguire and Thompson and add the bed attachment portion of Maguire, so as to yield the predictable result of removably securing the arm bed to the pole as desired.   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo, Maguire and Thompson as applied to claim 12 above, and further in view of U.S. Patent No. 7,152,834 to Hsu.
Referring to claim 13, Arsenault as modified by DeCarlo, Maguire and Thompson does not disclose the hand-operable fastening mechanism includes, a bolt with a head positioned to prevent rotation of the bolt, and a handle structure including a counter-sink receptacle operably couplable to the bolt, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the hand-operable fastening mechanism – at 12,13,17, includes, a bolt – at 17, with a head positioned to prevent rotation of the bolt – see figures 1-4, and a handle structure – at 12,13, including a counter-sink receptacle – see in bottom of 12 and in 13 in figures 1-4, operably couplable to the bolt – at 17 – see figures 1-4, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt – see at the top of 12 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Maguire and Thompson and add the fastening mechanism of Hsu, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo, Maguire and Thompson as applied to claim 12 above, and further in view of U.S. Patent No. 4,908,973 to Perks.
Referring to claim 14, Arsenault as modified by DeCarlo, Maguire and Thompson further discloses the bed attachment portion includes at least one additional contact point – see at the top of 13a in figures 1-3 of Maguire, and the hand-operable fastening mechanism is positioned to bias the opposing contact points against the pole – see at 13a-13c in figures 1-3 of Maguire, and apply the forces along a direction generally orthogonal to a force applied by the at least one additional contact point of the pole when the bed attachment portion is attached to the pole – see at 13a-13c in figures 1-3 of Maguire. Arsenault as modified by DeCarlo, Maguire and Thompson does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide a compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Maguire and Thompson and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of DeCarlo, further in view of Hsu, further in view of Maglica and further in view of Thompson. 
Referring to claim 16, Arsenault discloses an attachment kit configured to attach to an elongated portion/pol of a fishing device, the attachment kit comprising, an adjustable arm bed attached to the pole – see at 49, the arm bed comprising a receptacle – at 49, having a concave surface for contacting a user’s forearm and/or elbow – see for example figures 1 and 11, and a bed attachment portion – see at 56-70, operably connected to the receptacle – see figures 1-8, the bed attachment portion configured to contact a pole portion of the device – see at 14 in figures 1-8. Arsenault does not disclose the device is a net having an open structure attached to an end of the pole and a net attached to the open structure. DeCarlo does disclose the device is a net having an open structure – see the frame at 11, attached to an end of the pole – at 10, and a net attached to the open structure – see net at/proximate 11 in figure 1 and the arm bed – at 3 attached to the pole – at 10 away from the open structure – at 11 – see figure 1. Therefore it would have been obvious to take the device of Arsenault and use the arm bed with any suitable elongated fishing device including the net disclosed by DeCarlo, so as to yield the predictable result of providing sufficient support for the user during use of the fishing device as desired. Arsenault as modified by DeCarlo further discloses the adjustable arm bed – see at 49-54 in figures 1-11, and further comprising a hand controller – at 32, including, a handle attachment portion – at 36-38, positioned to contact and attach to the pole portion of the device – see figures 1, 5 and 7-8 of Arsenault, a handle portion operably connected to the handle attachment portion – see at 32, the handle portion having a generally cylindrical shape positioned to contact a user’s hand – see at 32 in figures 1, 5 and 7-8 of Arsenault, and a hand-operable fastening mechanism – at 40, positioned to compress the handle attachment portion against the pole portion – see figures 1, 5 and 7-8 of Arsenault. Arsenault as modified by DeCarlo further discloses the arm bed and the hand controller are separately attachable to the pole – see at 32 and 49 in figure 8 of Arsenault. Arsenault as modified by DeCarlo further discloses the hand-operable fastening mechanism includes, a bolt – at 40, with a head positioned to prevent rotation of the bolt – see figures 1-8 of Arsenault, and a handle structure including a receptacle operably couplable to the bolt – see portions of 36,38 receiving the bolt – at 40 in figures 1-8 of Arsenault. Arsenault as modified by DeCarlo does not disclose the handle attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the handle attachment portion includes a head receptacle positioned to receive the head of the bolt – see at the top of 12 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo and add the fastening mechanism of Hsu, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired. Arsenault as modified by DeCarlo and Hsu does not disclose a counter sink receptacle coupled to and receiving the bolt. Maglica does disclose a counter sink receptacle – see the receptacles receiving the bolts in figures 9-11, the receptacle coupled to and receiving the bolt – see figures 9-11. Therefore it would have been obvious to one of ordinary skill in the  art to take the device of Arsenault as modified by DeCarlo and Hsu and add the counter sink receptacle of Maglica, so as to yield the predictable result of protecting and hiding the bolt after assembly as desired. Arsenault further discloses the arm bed including a receptacle – see formed at 49, the receptacle having a concave surface for contacting a user’s forearm and/or elbow – see at 49 in figures 1 and 11, and the bed attachment portion – at 56,58, directly attached to or integral with the receptacle – at 49, at a fixed angle – see directly attached in figures 1,4 and 8. Arsenault does not disclose the bed attachment portion having an at least partially tubular shape configured to at least partially encircle and contact a pole portion of the device at two or more opposing locations. Thompson does disclose a bed attachment portion – at 6, directly attached to the receptacle – at 5,13,14 – see figure 1, at a fixed angle – see receptacle – at 5, fixed to the bed attachment portion – at 6 via screws – at 10 as seen in figure 1, the bed attachment portion having an at least partially tubular shape – see at 6 in figure 1, configured to at least partially encircle and contact a pole portion – at 7 – see figures 1 and 4, of the device at two or more opposing locations – see contact at least at two opposing portions proximate 15,16 as seen in figures 1 and 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Hsu and Maglica and add the bed attachment portion having a partially tubular shape to at least partially encircle the pole to contact the pole at two or more opposing locations as disclosed by Thompson, so as to yield the predictable result of removably securing the receptacle to the pole as desired. Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson further discloses the bed attachment portion – at 2, is directly integral with the receptacle – at 3, at a fixed angle – see figures 1-2 and permanent attachment detailed in column 3 lines 51-60. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson and add the bed attachment portion being integral with the receptacle as disclosed by DeCarlo, so as to yield the predictable result of making the device more durable for repeated use.
Referring to claim 20, Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson further discloses the hand-operable fastening mechanism includes a clamp – at 36,38, positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion – see at 32-40 in figures 1-8 of Arsenault.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson as applied to claim 16 above, and further in view of Macaluso.
Referring to claim 18, Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson does not disclose the handle structure includes a wing nut. Macaluso does disclose a handle structure including a wing nut – see at 96. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson and add the wing nut of Macaluso, so as to yield the predictable result of removably securing the arm cradle to the pole as desired.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson as applied to claim 16 above, and further in view of Perks.
Referring to claim 19, Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.

Allowable Subject Matter

4.	Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is recommended to overcome the 35 U.S.C. 112(b) rejections detailed earlier in paragraph 2 of this office action, that applicant amend claim 22 to add the claim limitations of “are related to each other” - -to provide a fulcrum at the bed attachment portion and a moment arm between the bed attachment portion and the handle attachment portion. These limitations are consistent with applicant’s paragraph [0028] in applicant’s originally filed specification. 

Response to Arguments

5.	Applicant’s claim amendments and remarks/arguments dated 5-13-22 obviates the 35 U.S.C. 103 rejections of claims 1-5, 7-10 and 21 detailed in the last office action dated 3-1-22. However, applicant’s claim amendments dated 5-13-22 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejections of claims 11-16 and 18-20, the DeCarlo reference US 4822087 discloses the claim limitations of the bed attachment portion – at 2, is directly integral with the receptacle – at 3, at a fixed angle – see figures 1-2 and permanent attachment detailed in column 3 lines 51-60.

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643